DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The Written Opinion dated May 21, 2019 listed as Non-Patent Literature Document 2 has not been provided in English.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 includes a typographical error.  For clarity, the semicolon should be removed from line 11.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites “a positive lens; a positive lens; and a cemented lens in which a positive lens and a negative lens are cemented” in lines 4-7.  For clarity, each of the positive and negative lenses should be recited differently so that these are easily distinguishable from one another in the claim language.  It is suggested that the limitation be amended to read “a first positive lens; a second positive lens; and a cemented lens in which a third positive lens and a second negative lens are cemented” or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the final surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Further, “an optical axis” is recited in Claim 1, line 6 and Claim 3, line 11.  The recitation in Claim 3 is indefinite because it is unclear if the optical axis is the same as the optical axis previously recited in Claim 1.  For clarity, the recitation in Claim 3 should be amended to read “the optical axis”, “a second optical axis”, or similar, as appropriate.
Claim 4 recites the limitations "the front focal point" in line 6 and “the surface” in line 8.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160370558 A1 by Takato (hereinafter “Takato ‘558”).
Regarding Claim 1, Takato ‘558 discloses an objective optical system for an endoscope (objective optical system) comprising, in order from an object side: a first group having a positive refractive power (first unit G1); a second group having a negative refractive power (second unit G2); and a third group having a positive refractive power (third unit G3; [0034]; Figs. 1A-B), wherein at least the second group is moved along an optical axis to change magnification and perform focusing under a normal observation state and a magnified observation state (focusing is carried out by moving the second unit G2 for normal observation and close observation; [0037, 52]; Fig. 1B), the first group includes, in order from the object side: a plano-concave negative lens with a flat surface directed to the object side (first lens L1); and two cemented lenses (second lens L2 and third lens L3 are cemented; [0037]; Fig. 1B) , and a following conditional expression (1) is satisfied: -3.6 < f1/fz1 < -2 (1) where f1 denotes a focal length of the plano-concave negative lens, and fz1 denotes a focal length of the entire objective optical system for an endoscope in the normal observation state (conditional expression (12) for comparing a focal length of first lens L1 and the focal length of the objective optical system; [0117]).
Regarding Claim 10, Takato ‘558 discloses an image pickup apparatus comprising the objective optical system for an endoscope according to claim 1 (image pickup optical system; [0050]).
Regarding Claim 11, Takato ‘558 discloses an endoscope comprising the objective optical system for an endoscope according to claim 1 (optical system of an endoscope; [0109]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takato ‘558.
Regarding Claim 3, Takato ‘558 discloses the objective optical system for an endoscope according to claim 1.  Takato ‘558 further discloses wherein a following conditional expression (4) is satisfied: 2.1 < Ls/Bk < 5 (4) where Ls denotes a movement distance of the second group from the normal observation state to the magnified observation state, and Bk denotes a distance from the final surface of the objective optical system for an endoscope to an image plane along an optical axis (conditional expression (1) relates movement of the second unit to the focal length of the objective system.  In numerical Example 1, the object distance is 4.28 mm in the close observation state; [0040-44, 210]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the provided numerical data in conjunction with the disclosed conditional expressions to obtain a desirable zoom configuration for the objective optical system during routine optimization and experimentation. 

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takato ‘558 in view of US 20170038570 A1 by Takato (hereinafter “Takato ‘570”).
Regarding Claim 2, Takato ‘558 discloses the objective optical system for an endoscope according to claim 1.  Takato ‘558 further discloses a cemented lens in which a positive lens and a negative lens are cemented (sixth lens L6 and seventh lens L7 are cemented; [0037]; Fig. 1B) and conditional expression (7) which provides a range for the ratio of a single lens of the third unit to a cemented lens of the third unit [0093-96].  
Takato ‘558 does not disclose wherein the third group includes, in order from the object side: a positive lens; a positive lens; and following conditional expressions (2) and (3) are satisfied: -5 < f5/f7 < -1 (2); -5 < f6/f7 < -0.3 (3); where f5 denotes a focal length of the object-side positive lens of the third group, f6 denotes a focal length of the image-side positive lens of the third group, and f7 denotes a focal length of the cemented lens of the third group.
However, Takato ‘570 discloses an objective optical system with lens groups G1, G2, and G3.  Third lens group G3 includes a positive lens L10, positive lens L11, and cemented positive lens L12 and negative lens L13 in order from the object end of the system ([0052, 68]; Fig. 1).  The positive lenses L10 and L11, when compared to the focal length of the cemented lens of the third group as disclosed by Takato ‘558, would result in a negative number in the provided range.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Takato ‘558 with the positive lenses disclosed by Takato ‘570 with the benefit of carrying out normal observation and magnifying observation (Takato ‘570 [0051]).
Regarding Claim 4, Takato ‘558 discloses the objective optical system for an endoscope according to claim 1.  Takato ‘558 does not disclose wherein a following conditional expression (5) is satisfied: 0.8 < FFz3/fz3 < 4 (5) where FFz3 denotes a distance from the front focal point of the objective optical system for an endoscope in the magnified observation state to the surface of the objective optical system for an endoscope positioned nearest to the object, and fz3 denotes a focal length of the entire objective optical system for an endoscope in the magnified observation state.
However, Takato ‘570 discloses an objective optical system with numerical lens surface data provided in Example 1.  The object distance used in an intermediate state of magnification is 1.88 mm as compared to the focal length of 1.55 mm ([0269]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Takato ‘558 with the positive lenses disclosed by Takato ‘570 with the benefit of carrying out normal observation and proximity magnification observation (Takato ‘570 [0051]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takato ‘558 in view of Takato ‘570 as applied to claim 2 above, and further in view of US 20080180809 A1 by Igarashi (hereinafter “Igarashi”).
Regarding Claim 5, Takato ‘558 as modified by Takato ’570 discloses the objective optical system for an endoscope according to claim 2.  Takato ‘558 further discloses a cemented lens in which a positive lens and a negative lens are cemented (sixth lens L6 and seventh lens L7 are cemented; [0037]; Fig. 1B) and conditional expression (7) which provides a range for the ratio of a single lens of the third unit to a cemented lens of the third unit [0093-96].  
Takato ‘558 does not disclose wherein a following conditional expression (6) is satisfied: -6 < f7/f3 < -0.5 (6) f7 denotes a focal length of the cemented lens of the third group, and f3 denotes a focal length of the image-side cemented lens of the first group.
However, Igarashi discloses an objective optical system including lens components with conditionally related focal lengths.  An image-side lens component of the rear lens group has a focal length fUR, which is related to a focal length fTF of the entire objective optical system by Condition (7).  Further, a focal length fU1 of the first lens component is related to fTF by Condition (2) ([0071, 116]).  The numerical ranges disclosed by each of the conditions could be combined into a condition that relates the focal length of the rear lens group to the focal length of the first lens component.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Takato ‘558 with the focal lengths disclosed by Igarashi with the benefit of creating a high-precision endoscope system (Igarashi [0075]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takato ‘558 in view of Takato ‘570 and US 20160131878 A1 by Nomura (hereinafter “Nomura”).
Regarding Claim 6, Takato ‘558 discloses the objective optical system for an endoscope according to claim 1.  Takato ‘558 does not disclose wherein a following conditional expression (7) is satisfied: -30 < f2/fz1 < -1 (7) where f2 denotes a focal length of the object-side cemented lens of the first group, and fz1 denotes the focal length of the entire objective optical system for an endoscope in the normal observation state.
However, Takato ‘570 discloses an objective optical system with lens groups G1, G2, and G3.  A lens positioned second from the object side in the first lens group has a focal length of fG1L2 and is compared to the focal length of the overall objective optical system by conditional expression (6) ([0107-0109]).  It would have been obvious to modify the configuration disclosed by Takato ‘558 with the magnitude of the focal lengths disclosed by Takato ‘570 with the benefit of suppressing fluctuation of the curvature of field during observation (Takato ‘570 [0111]).
Further, Nomura discloses a fixed focal-length lens system with a second lens element 12 in lens group G1.  As shown in Fig. 1, element 12 has a convex surface on the object side adjacent to the concave surface of negative lens element 11 ([0074]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify configuration disclosed by Takato ‘558 with the focal length of the second lens element disclosed by Nomura with the benefit of suppressing the occurrence of astigmatism (Nomura [0074]).

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takato ‘558 in view of Takato ‘570 and Igarashi.
Regarding Claim 7, Takato ‘558 discloses the objective optical system for an endoscope according to claim 1.  Takato ‘558 does not disclose wherein a following conditional expression (8) is satisfied: -8 < f2/f3 < -1 (8) where f2 denotes a focal length of the object-side cemented lens of the first group, and f3 denotes a focal length of the image-side cemented lens of the first group.
However, Takato ‘570 discloses an objective optical system with lens groups G1, G2, and G3.  A lens positioned second from the object side in the first lens group has a focal length of fG1L2 and is compared to the focal length of the overall objective optical system by conditional expression (6) ([0107-0109]).  It would have been obvious to modify the configuration disclosed by Takato ‘558 with the magnitude of the focal lengths disclosed by Takato ‘570 with the benefit of suppressing fluctuation of the curvature of field during observation (Takato ‘570 [0111]).
Further, Igarashi discloses an objective optical system including lens components with conditionally related focal lengths.  An image-side lens component of the rear lens group has a focal length fUR, which is related to a focal length fTF of the entire objective optical system by Condition (7).  Further, a focal length fU1 of the first lens component is related to fTF by Condition (2) ([0071, 116]).  The numerical ranges disclosed by each of the conditions could be combined into a condition that relates the focal length of the rear lens group to the focal length of the first lens component.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration disclosed by Takato ‘558 with the focal lengths disclosed by Igarashi with the benefit of creating a high-precision endoscope system (Igarashi [0075]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takato ‘558 in view of US 20160077309 A1 by Ohashi et al. (hereinafter “Ohashi”).
Regarding Claim 8, Takato ‘558 discloses the objective optical system for an endoscope according to claim 1.  Takato ‘558 further discloses wherein the third group further includes a lens with a flat surface cemented to a cover glass and directed to an image plane (parallel-plate F2 with a flat surface stuck to cover glass CG; [0050]; Figs. 1A-B).
Takato ‘558 does not disclose a plano-convex lens cemented to the cover glass, and a following conditional expression (9) is satisfied: -10 < f8/f1 < -0.5 (9) where f8 denotes a focal length of the positive lens cemented to the cover glass, and f1 denotes the focal length of the plano-concave negative lens.  However, Ohashi discloses an image forming lens with lens groups G1, G2, G3, and cover glass of an image sensor CG.  As shown in Figs. 1A-C, a lens L32 in lens group G3 has a convex surface on the object side of the system.  Further, the image forming lens has a focal length of approximately 35 mm according to a first provided numerical example ([0235]; Figs. 1A-C).  The focal length of the lens L32, when compared to the focal length of the plano-concave negative lens as disclosed by Takato ‘558, would result in a negative number in the provided range.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the configuration of Takato ‘558 with the concavity of the lens as disclosed by Ohashi with the benefit of performing focusing on an infinite distance object (Ohashi [0235]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takato ‘558 in view of Nomura.
Regarding Claim 9, Takato ‘558 discloses the objective optical system for an endoscope according to claim 1.  Takato ‘558 further discloses the cemented lens of the third lens group including a negative lens (negative seventh lens L7 and sixth lens L6 are cemented; [0037]; Fig. 1B).
Takato ‘558 does not disclose wherein the cemented lens of the third group further includes a biconcave negative lens, and a following conditional expression (10) is satisfied: 0.1 < SF72 < 0.9 (10) where SF72 denotes a shaping factor of the biconcave negative lens, and when r72 is a radius of the object-side curvature of the biconcave negative lens and r73 is a radius of the image-side curvature of the biconcave negative lens, SF72 = (r72+r73) / (r72-r73).
However, Nomura discloses a fixed focal-length lens system with lens groups G1, G2, and G3.  Biconcave negative lens element 21 is cemented to biconvex positive lens element 22 ([0064-68]; Fig. 1).  Further, the shaping factor for a negative lens is determined by the equation SF(L1) = (L1R1+L1R2) / (L1R1−L1R2) for the case of negative lens L1 ([0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens configuration disclosed by Takato ‘558 with the biconcave negative lens disclosed by Nomura with the benefit of performing macro photography and including an intermediate telephoto angle-of-view (Nomura [0073]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6480342 B1
US 6252723 B1
US 20120081595 A1
US 20100142058 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795